Citation Nr: 0725224	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  06-31 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for right great toe 
arthritis (claimed as residuals of an injury in service).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1948 to November 1952.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2006 rating decision by the Fort Harrison, Montana Department 
of Veterans Affairs (VA) Regional Office (RO).  A 
videoconference hearing was held before the undersigned in 
January 2007.  A transcript of that hearing is of record.  At 
the hearing the veteran was granted a ninety day abeyance 
period for submission of additional evidence.  In March 2007, 
the Board received additional evidence with a waiver of RO 
consideration.


FINDINGS OF FACT

A right great toe injury in service is not shown; a chronic 
right great toe disability was not manifested in service; 
arthritis of the right great toe was not manifested in the 
veteran's first postservice year; and the veteran's current 
right great toe disability (arthritis) is not shown to be 
related to his active service.


CONCLUSION OF LAW

Service connection for a right great toe disability 
(arthritis) is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Via a January 2006 letter, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letter informed the veteran that he should submit any 
medical evidence pertinent to his claim.  VCAA notice was 
provided to the veteran prior to the initial adjudication.  

While the veteran did not receive timely notice regarding the 
rating of great toe disability or effective dates of awards 
(Dingess v. Nicholson, 19 Vet. App. 473 (2006)), the decision 
below denies (and does not grant) service connection; neither 
the rating of a disability nor the effective date of such 
award is a matter for consideration.  Hence, the veteran is 
not prejudiced by such defect. 

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records and, to the extent 
possible, records of pertinent medical treatment.  He has not 
identified any outstanding medical evidence.  VA has met its 
assistance obligations.  
II.	Factual Background

The veteran's service medical records contain no mention of a 
right great toe injury/fracture.  They do show that in when 
he was examined for Naval Cadet purposes in August 1950, he 
denied injuries and that examination of his feet revealed no 
significant abnormalities (he was found not qualified due to 
failure to pass balancing tests).  On service separation 
examination in November 1952, clinical evaluation of the feet 
was normal.

Postservice treatment records from March 1997 to November 
2005 show the earliest foot complaint reported was in August 
2000, when it was noted that the veteran complained of 
bilateral foot pain, left greater than right.  No complaints 
pertaining to the right great toe specifically were noted.

In November 2005, the veteran was evaluated by a private 
physician for right toe pain.  He stated it had been a 
chronic problem for him for many years.  He related that 
while running a 35-mm projector in the Navy, a projector 
wheel spun off the axis and landed on his right great and 
second toes.  He alleged that as a result his right foot is 
shorter than his left foot and is painful (especially with 
changes in weather).  He reported that he sustained a 
laceration to the dorsum of the toe at the time but because 
of his commitments had to return to his job.  X-rays revealed 
arthritic changes at the metatarsophalangeal joint on the 
right great toe and the appearance of old trauma of the great 
toe as well as some spurring on the medial aspect.  The 
examiner noted that there was an old fracture of the proximal 
and distal phalanx of the toe that had resulted in arthritic 
changes.  The examiner opined that the veteran has "some 
arthritis of the metatarsophalangeal joint of the right great 
toe and that this is as likely as not a result of the injury 
incurred during his service with the United States Navy".

In December 2005, the veteran submitted a claim seeking 
service connection for residuals of a right foot fracture 
with arthritic changes which he claimed began in 1950.

On his September 2006 VA-Form 9, the veteran stated that his 
injury occurred while he was stationed at the Naval Auxiliary 
Air Station in Miramar, California.  He stated that he was 
treated at the medical station.  The veteran also stated that 
as his primary physician had confirmed arthritic changes as a 
result from his injury, he should be granted a favorable 
outcome.

At the January 2007 videoconference hearing, the veteran 
testified that after the injury he hobbled over to the 
dispensary where an X-ray of his right foot was taken.  He 
stated that he was told that he had a bone chip on both sides 
of his big toe and that it was cut.  He stated that he was 
told by the medics that he would have to stay in sick bay for 
a few days until they were able to provide him with crutches.  
He stated that he was unable to stay in sick bay because of 
his duties around the base.  He testified that he cut a hole 
in his shoe in order to bandage his right toe so that he 
could be discharged from the sick bay.  He stated that he did 
not have any witnesses to the accident in service, nor could 
he think of anyone who could corroborate the fact that he was 
walking around with his toe sticking out of his shoe.

In a March 2007 letter, Dr. K.W.P. stated:

"After review of your last foot x-ray dated November 23, 
2005, it is my opinion that it is as likely as not that 
your continuous big toe of the right foot problem, which 
causes extreme pain during most weather changes, is 
directly related to the accident that you described 
occurring as a veteran when you were based at the Naval 
Station at Miramar".

III.	Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases (including, as pertinent here, arthritis) 
may be service connected based on a presumption that they 
were incurred in service if they become manifest to a 
compensable degree within a specified period of time 
following service discharge (one year for arthritis).  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

It is not in dispute that the veteran now has a right great 
toe disability; arthritic changes are clinically noted.  What 
he must still show to establish service connection for his 
current right great toe disability is that it is related to 
his service, as alleged.  Significantly, the veteran relates 
the toe disability to an injury in service which is not noted 
in his service medical records.  A right great toe disability 
was not manifested in service, and arthritis of the right 
great toe was not manifested in the first postservice year.  
Consequently, service connection for the current toe 
disability on the basis that it became manifest in service, 
and persisted, or on a presumptive basis (for arthritis of 
the right great toe as a chronic disease under 38 U.S.C.A. 
§ 1112) is not warranted.  

Notably, although the veteran alleges he has had a shorter 
right great toe and pain of the toe ever since an injury in 
service in 1950, the earliest postservice evidence of right 
great toe disability is in 2005, more than 50 years after his 
discharge from service.  The 50 plus year period of time 
between service and the initial postservice clinical notation 
of the disability for which service connection is sought is, 
of itself, a factor for consideration against a finding that 
a disability is related to service.  See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000).

The veteran seeks to relate his current disability to service 
by his lay accounts of an injury in service and a private 
medical nexus opinion based on those accounts.  Consequently, 
the Board must assess the probative value of the medical 
nexus opinion (and the credibility of the veteran's accounts 
on which the opinion rests).  If the veteran's accounts are 
deemed credible and probative that the alleged injury 
occurred as he describes it, then there is competent and 
probative evidence that relates his current disability to 
such injury (Dr. K.W.P.'s statement), and no competent 
evidence to the contrary.  If the veteran's accounts are not 
deemed credible, then Dr. K.W.P's opinion loses any probative 
value.  

Considering the plausibility/credibility of the veteran's 
accounts of a right great toe injury in service, the Board 
notes that his descriptions of the event and its consequences 
have included the following:  1.  It occurred in the fall of 
1950.  2.  The injury occurred when a movie reel fell on his 
toe.  3.  There were no witnesses.  4.  He hobbled to a 
medical aid station.  5.  X-rays there found chip fractures, 
and he also had a significant cut on his foot that required 
bandaging.  6.  His treatment providers at the aid station 
wanted to keep him there, but because he had pressing duties 
he cut the toes off his footwear to accommodate the 
bandaging, and returned to his duties.  7.  There is no one 
who can corroborate any of this account.  

Objective evidence shows:  1.  No pertinent complaints were 
noted in service.  2.  On service separation examination the 
veteran's feet were normal, and no pertinent complaints were 
noted.  3.  The first documented postservice foot complaints 
refer to foot pain, left greater than right, and do not 
mention the right great toe.  4.  The first recorded account 
of a right great toe injury in service was in 2005, more than 
50 years postservice, when X-rays found arthritic changes in 
the right great toe.  

Because the veteran's accounts are inconsistent with 
objective evidence, the Board finds them not credible, and 
the private physician's nexus opinion based on those accounts 
not probative of the veteran's claim.  While it is not 
implausible that while the veteran was working as a 
projectionist in service a reel may have fallen on his foot, 
the following sequence, as he describes it, exceeds the 
bounds of credulity.  It simply is not plausible that medical 
treating personnel finding a fracture and severe cut would 
have permitted a patient to cut the toes off his footwear 
(and the veteran has not described how it is that he had a 
tool capable of cutting military footwear on hand) to 
accommodate bandaging, and walk out (on the fracture) to 
return to duty.  It also stretches credulity that there would 
be no person capable of verifying any of the veteran's 
account, no fellow serviceman, no superior (officer), who 
could corroborate either that the veteran sustained a serious 
toe injury in service, or that for some time thereafter he 
walked around in a cut off shoe.  Notably an injury of the 
severity described would suggest duty limitations and a 
profile; instead, the veteran reports it was not documented 
in any records, and that he continued all his duties (in cut-
off shoe).  Furthermore, the current finding of a right great 
toe shortening and the veteran's account that this has been 
present since the injury in service (as well as the nexus 
opinion relating the shortening to injury in service) are 
inconsistent with the finding of normal feet on service 
separation (and no report by the veteran of foot injury or 
disability at the time).  Finally, as noted above, the 
extremely lengthy period of time before the earliest 
postservice complaint of a right great toe disability was 
clinically reported, of itself, places in doubt the 
allegation of continuous disability of the right great toe 
since service.  Significantly, an interim evaluation for foot 
complaints (in 2000) noted no complaints or history specific 
to the right great toe.  

In light of the foregoing, the Board finds the veteran's 
accounts of a right great toe injury not credible, and the 
medical nexus opinion relating the current right great toe 
disability to such injury not probative of the veteran's 
claim.  

Without credible evidence of an injury of the right great toe 
in service, and without probative competent evidence of a 
nexus between current right great toe disability and such 
injury, the preponderance of the evidence is against the 
veteran's claim seeking service connection for a right great 
toe disability (arthritis) as a residual of an injury he 
sustained in service.  Accordingly, the claim must be denied.  








ORDER

Service connection for degenerative changes of the right 
great toe (claimed as residuals of a right great toe injury 
in service) is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


